 Case 2:20-mj-00106-JHR Document 18 Filed 08/06/20 Page 1 of 3                    PageID #: 57



                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )       Magistrate No. 1:20-mj-00106-JHR
                                             )
JOSHUA CORY FRANCES                          )

                      MOTION FOR EXTENSION OF TIME TO INDICT

          The United States of America, through undersigned counsel, hereby moves that the Court

enter an order under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), excluding the time that

elapses between August 6, 2020 and September 5, 2020 from calculation of the deadlines set

forth in the Speedy Trial Act and extending the date by which this matter must be indicted. In

support of this Motion, the government states the following:

          The defendant was summonsed on a complaint served on June 16, 2020 and first

appeared in this case on July 9, 2020. Docket Item # 10. At that appearance, the defendant

waived his probable cause hearing and was released on bail conditions. Under the Speedy Trial

Act, the government is required to obtain an indictment against the defendant within 30 days. On

July 9, 2020, under the Speedy Trial Act, the court excluded the time from July 9, 2020, until the

Grand Jury next convened. Docket Item # 17. The Grand Jury convened on July 30, 2020 in

Bangor. The government calculates that August 7, 2020 is the 30th day by which to indict the

defendant under the Speedy Trial Act.

          On July 30, 2020, in response to the COVID-19 pandemic, the court issued General

Order 2020-12 addressing the impact of the pandemic on court operations and making findings

to allow it to, among other measures, extend Speedy Trial Act deadlines in criminal cases, sua

sponte.



                                                 1
 Case 2:20-mj-00106-JHR Document 18 Filed 08/06/20 Page 2 of 3                       PageID #: 58



          In response to a defense request, the government has produced early discovery and the

parties have discussed a possible resolution of this case by plea. The parties require additional

time to conduct this work and move this case towards resolution.

          Accordingly, the government requests that court extend the deadline to indict or

otherwise resolve this case to September 5, 2020 and moves to exclude the time that elapses

between August 6, 2020 and September 5, 2020 under the Speedy Trial Act, 18 U.S.C. §

3161(h)(7), based on the findings set forth in General Order 2020-12 and the facts set forth

herein.

          The defendant, through counsel, does not object to this request.

          The interest of justice to be served by the requested exclusion of time outweighs the

interest of the defendant and the public in a speedy trial because the charges herein are serious

and the potential to resolve the case by plea would promote a speedy and certain outcome of the

case.

          WHEREFORE, the government respectfully requests that the court enter an order

excluding the period of time between August 6, 2020 and September 5, 2020 from calculation

under the provisions of the Speedy Trial Act.

Dated: August 6, 2020                                  Respectfully submitted,

                                                       HALSEY B. FRANK
                                                       United States Attorney

                                                       /s/ Donald E. Clark
                                                       Donald E. Clark
                                                       Assistant U.S. Attorney




                                                   2
 Case 2:20-mj-00106-JHR Document 18 Filed 08/06/20 Page 3 of 3                    PageID #: 59



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


                                CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I electronically filed the unopposed Motion for
Extension of Time to Indict with the Clerk of Court using the CM/ECF system which will send
notification of such filing(s) to the following:

WALTER F. MCKEE
wmckee@mckeelawmaine.com

                                                            HALSEY B. FRANK
                                                            United States Attorney

                                                            /s/ Donald E. Clark
                                                            Donald E. Clark
                                                            Assistant U.S. Attorney




                                                3
